      Case 1:20-cv-00240-NONE-SAB Document 81 Filed 03/31/21 Page 1 of 1



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   RONDEL DELBERT GARDNER,                          )   Case No.: 1:20-cv-00240-NONE-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER DIRECTING PARTIES TO SUBMIT
13            v.                                          DISPOSITIONAL DOCUMENTS WITHIN
                                                      )   TWENTY-ONE DAYS
14                                                    )
     GAVIN NEWSOM, et.al.,
                                                      )
15                                                    )
                      Defendants.                     )
16                                                    )

17            Plaintiff Rondel Delbert Gardner is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            On March 30, 2021, this Court conducted a settlement conference, during which the parties

20   reached a settlement agreement, with terms stated on the record. All dates were vacated, and the Court

21   agreed to retain jurisdiction for one year. Accordingly, it is HEREBY ORDERED that dispositional

22   documents shall be filed within twenty-one (21) days from the date of service of this order.

23
24   IT IS SO ORDERED.

25   Dated:        March 31, 2021
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28

                                                          1
